1 F.3d 1246NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Ginn DOOSE, a/k/a Virginia M. Doose, Plaintiff-Appellant,v.FEDERAL GOVERNMENT, et al., Defendants-Appellees.
No. 92-55071.
United States Court of Appeals, Ninth Circuit.
Submitted July 21, 1993.*Decided July 28, 1993.

Before BROWNING, TANG and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Ginn Doose appeals pro se from the district court's denial of her motion to proceed in forma pauperis.  We have jurisdiction under 28 U.S.C. Sec. 1291.  We review the denial of leave to proceed in forma pauperis for an abuse of discretion.  See O'Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990).  We affirm.


3
Doose contends that the district court erred because it denied her permission to proceed in forma pauperis because she presented an inadequate showing of indigency.  We disagree.  The district court may permit indigent litigants to proceed in forma pauperis upon completion of a proper affidavit of indigency.  See 28 U.S.C. Sec. 1915(a).  Doose failed to answer all the questions in her "declaration in support of request to proceed in forma pauperis."   Question 4 of the declaration asked her to state, whether she owned any real estate, and if yes, to describe the property and state its approximate value.  Doose stated "yes" and then failed to either describe the property or state its approximate value.  As a result, the district court lacked the information necessary to determine if she was actually indigent.  Therefore, district court did not abuse its discretion in finding that Doose presented an inadequate showing of indigency and denying her permission to proceed in forma pauperis.1


4
AFFIRMED.



*
 The panel finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, appellant's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 As we may affirm on any grounds presented in the record, see Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990), we need not address the question of whether the district court could have dismissed this action pursuant to 28 U.S.C. Sec. 1915(d) without granting Doose the opportunity to file an amended complaint